--------------------------------------------------------------------------------

Exhibit 10.01
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
1995 AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN
 
As Amended as of April 25, 2007
 
1.           Purpose
 
The purpose of the 1995 Amended and Restated Stock Incentive Plan (the "Plan")
is to induce employees and directors who are not employees of the Company or a
Subsidiary ("non-employee directors") to retain their association with Central
European Media Enterprises Ltd (the "Company"), its affiliates and its present
and future subsidiaries (each a "Subsidiary"), as defined in Section 424(f) of
the United States Internal Revenue Code of 1986, as amended (the "Code"), to
attract new employees and directors who are not employees and to encourage such
employees and directors who are not employees to secure or increase on
reasonable terms their stock ownership in the Company. The Board of Directors of
the Company (the "Board") believes that the granting of stock or stock-based
awards (the "Awards") under the Plan will promote continuity of management and
increased incentive and personal interest in the welfare of the Company by those
who are or may become primarily responsible for shaping and carrying out the
long range plans of the Company and securing its continued growth and financial
success. Awards granted hereunder are intended to be either (a) Options, (b)
Restricted Stock, (c) Restricted Stock Units (as these terms are defined below),
or (c) a combination thereof, as determined by the Committee (the "Committee")
referred to in Section 5 hereof at the time of the grant thereof.
 
2.           Adoption of the Plan
 
The Plan was adopted originally adopted in 1995 as the Central European Media
Enterprises Ltd. 1995 Stock Option Plan, amended several times thereafter, and
further amended and restated by resolution of the Board on April 11, 2005 and
approved by a majority of the votes cast by the Company’s shareholders at the
Company's annual general meeting of shareholders on June 2, 2005, and amended by
resolution of the Board on April 25, 2007. Unless the Plan is terminated earlier
by the Board as provided herein, no Award shall be granted after June 1, 2015.
 
3.           Common Shares Subject to Plan
 
 4,500,000 of the authorized but unissued shares of the Class A Common Shares
(the "Class A Common Shares") and 450,000 of the authorized but unissued shares
of the Class B Common Shares (the "Class B Common Shares", together with the
Class A Common Shares, the “Common Shares”), are hereby reserved for issue with
respect to the Awards granted under the Plan; provided, however, that the
aggregate number of Common Shares that may be issued under the Plan shall not
exceed 4,500,000; provided further, however, that the number of Class A Common
Shares reserved shall be reduced by the number of Class B Common Shares that are
delivered with respect to Awards granted hereunder. To the extent that Common
Shares covered by an Award are not delivered because the Award expires, is
forfeited, cancelled or otherwise terminated, such Common Shares shall be deemed
not to have been delivered for purposes of determining the maximum number of
Common Shares available under the Plan and shall be included in the amount of
shares available for Awards and such shares may be subject to further grants of
Awards.
 
4.           Administration
 
The Plan shall be administered by the Committee as provided in Section 5 hereof.
Subject to the express provisions of the Plan, the Committee shall have complete
authority, in its discretion, to interpret the Plan, to prescribe, amend and
rescind rules and regulations relating to it, to determine the terms and
provisions of the respective option agreements or certificates (which need not
be identical), to determine the individuals (each a "Participant") to whom and
the times and the prices (if any) at which Awards shall be granted, the period
during which each Award shall be exercisable (if applicable) and the vesting
schedule therefor (which may vary with each Participant and may be granted on a
basis less favorable to the Participant than that provided in Section 11
hereof), the number of Class A Common Shares or of Class B Common Shares to be
subject to each Award and to make all other determinations necessary or
advisable for the administration of the Plan (including whether any Option shall
be an incentive stock option or a non-incentive stock option); provided,
however, that Awards of, or relating to, Class B Common Shares shall be granted
only to persons eligible to be a holder of Class B Common Shares pursuant to the
Company's Bye-laws; and provided further, however, that only the Board shall
grant Awards to non-employee directors, other than Awards granted to
non-employee directors pursuant to Section 24.B. hereof, and determine the terms
thereof. In making such determinations, the Committee or the Board, as the case
may be, may take into account the nature of the services rendered by the
respective employees and non-employee directors, their present and potential
contributions to the success of the Company or any Subsidiary and such other
factors as the Committee or the Board in its discretion shall deem relevant. The
Committee's or Board's determination on the matters referred to in this Section
4 shall be conclusive. Any dispute or disagreement which may arise under or as a
result of or with respect to any Award shall be determined by the Committee, in
its sole discretion, and any interpretations by the Committee of the terms of
any Award shall be final, binding and conclusive.
 

--------------------------------------------------------------------------------


 
5.             Committee
 
The Committee shall mean the Compensation Committee of the Company as
constituted by the Board of Directors from time to time and acting in accordance
with its duly adopted charter
 
6.             Eligibility
 
An Award may be granted only to an employee of the Company or a Subsidiary. A
director of the Company or a Subsidiary who is not an employee of the Company or
a Subsidiary shall be eligible to receive an Award, but only as provided in
Sections 4 and 24 hereof.
 
OPTIONS
 
7.             Awards of Options
 
A.
Options (each an “Option”) may be granted alone or in addition to other Awards
granted under the Plan and may be of two types: “incentive stock options”
(within the meaning of Section 422 of the Code) and “non-incentive stock
options”. Any Option granted under the Plan shall be in such form as the
Committee may from time to time approve.

 
B.
The Committee shall have the authority to grant any Participant incentive stock
options, non-incentive stock options or both types of Options (in each case with
or without other Awards).  Incentive stock options may be granted only to
employees of the Company and its Subsidiaries. To the extent that any Option is
not designated as an incentive stock option or, even if so designated, does not
qualify as an incentive stock option, it shall constitute a non-incentive stock
option.  Incentive stock options may be granted only within 10 years from the
date the Plan is adopted, or the date the Plan is approved by the Company’s
shareholders, whichever is earlier.

 
C.
Options shall be evidenced by option agreements in a form approved by the
Committee. An option agreement shall indicate on its face whether it is intended
to be an agreement for an incentive stock option or a non-incentive stock
option. The grant date of an Option shall be the date the Committee determines
to be the grant date; provided, that the grant complies in all respects with the
pricing requirements in Section 8.

 
D.
Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to incentive stock options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be exercised, so as
to disqualify the Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any incentive stock option under Section
422 of the Code.

 
2

--------------------------------------------------------------------------------


 
8.             Option Exercise Prices
 
A.
The initial per share option price of an Option which is an incentive stock
option shall be the price determined by the Committee, but not less than the
fair market value of a Class A Common Share or Class B Common Share on the date
of grant; provided, however, that, in the case of a Participant who owns, or is
deemed to own, Common Shares representing more than 10% of the total combined
voting power of all classes of stock of the Company or any parent or subsidiary
corporation of the Company, determined pursuant to rules applicable to Section
422(b)(6) of the Code (a “Ten-Percent Holder”), at the time an Option which is
an incentive stock option is granted to him, the initial per share option price
shall not be less than 110% of the fair market value of a Class A Common Share
or Class B Common Share on the date of grant.

 
B.
The initial per share option price of any Option which is a non-incentive stock
option granted to an employee shall be the price determined by the Committee,
but not less than the fair market value of a Class A Common Share or Class B
Common Share on the date of grant. The Committee may provide that the option
price per share will increase to reflect the cost of the capital or any other
objective measure or may set the initial exercise price at an amount in excess
of the fair market value at the time of grant. The per share option price of any
Option granted to a non-employee director pursuant to Section 24.A. shall be
determined in the same manner as the per share option price for options granted
to employees, and the per share option price of an Option granted to a
non-employee director pursuant to Section 24.B. shall be determined as provided
in Section 24.B.

 
C.
For all purposes of the Plan, the fair market value of a Class A Common Share or
a Class B Common Share on any date shall be equal to (i) if, on such day, the
Class A Common Shares shall be traded on a national securities exchange, the
closing sales price of a Class A Common Share as published by such national
securities exchange or if there is no sale of the Class A Common Shares on such
date, the average of the bid and asked price on such exchange at the close of
trading on such date, or (ii) if the Class A Common Shares are not listed on a
national securities exchange on such date, and are traded on a national
securities market, the average of the bid and asked price in the
over-the-counter market at the close of trading on such date, or (iii) if the
provisions of clause (i) and clause (ii) shall not be applicable, such amount as
shall be determined in good faith by the Board; provided, that the exercise
price shall not be less than the par value of a share of Common Stock.

 
9.            Option Term
 
Participants shall be granted Options for such term as the Committee shall
determine, not in excess of ten years from the date of the granting thereof;
provided, however, that, in the case of an incentive stock option granted to a
Ten-Percent Holder, the term with respect to such Option shall not be in excess
of five years from the date of the granting thereof. The Committee may provide
that the length of the term of an Option will vary with the length of the period
over which the Option first becomes exercisable.
 
10.            Limitations on Amount of Incentive Stock Options Granted
 
The aggregate fair market value of the Class A Common Shares or the Class B
Common Shares for which any Participant may be granted incentive stock options
which are exercisable for the first time in any calendar year (whether under the
terms of the Plan or any other stock option plan of the Company) shall not
exceed $100,000; provided that such grant be made on or before August 2, 2005.
 
11.           Exercise of Options
 
A.
Each Option shall be exercisable and the total number of shares subject thereto
shall be purchasable in installments, which need not be equal, as specified in
the Option. Except as otherwise determined by the Committee, the first
installment shall not become exercisable during the period commencing on the
date of the granting of such Option and ending on the day next preceding the
first anniversary of such date. An installment once exercisable shall remain
exercisable until the Option expires or is terminated.

 
3

--------------------------------------------------------------------------------


 
B.
Except as hereinbefore otherwise set forth, an Option may be exercised either in
whole at any time or in part from time to time.

 
C.
An Option may be exercised only by a written notice of intent to exercise such
Option with respect to a specific number of Class A Common Shares or Class B
Common Shares and payment to the Company of the amount of the option price for
the number of Class A Common Shares or the Class B Common Shares so specified;
provided, however, that all or any portion of such payment may be made in kind
by the delivery of Class A Common Shares or Class B Common Shares, as the case
may be, having a fair market value equal to the portion of the option price so
paid; provided, further, however, that, subject to the requirements of
Regulation T (as in effect from time to time) promulgated under the United
States Securities Exchange Act of 1934, as amended, the Committee may implement
procedures to allow a broker chosen by a Participant to make payment of all of
any portion of the option price payable upon the exercise of an Option and
receive, on behalf of such Participant, all or any portion of the Class A Common
Shares or Class B Common Shares issuable upon such exercise; provided, further,
however, that any such exercise shall not violate Section 402 of the United
States Sarbanes-Oxley Act of 2002.

 
D.
Notwithstanding the terms of this Section 11, the Board may, in its discretion,
permit any Option to be exercised, in whole or in part, prior to the time when
it would otherwise be exercisable.

 
12.           Transferability
 
No Option shall be assignable or transferable except by will and/or by the laws
of descent and distribution and, during the life of any Participant, each Option
granted to him may be exercised only by him; provided, however that the Board or
Committee may provide that a Participant may transfer a non-incentive stock
option for no consideration to any Family Member of such Participant.  For this
purpose, “Family Member” shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law of a Participant (including adoptive relationships); any person
sharing the Participant’s household (other than a tenant or employee); any trust
in which the Participant and any of these persons have all of the beneficial
interest; any trust or foundation in which the Participant and any of these
persons control the management of the assets; any corporation, partnership,
limited liability company or other entity in which the Participant and any of
these other persons are the direct and beneficial owners of all of the equity
interests (provided the Participant and these other persons agree in writing to
remain the direct and beneficial owners of all such equity interests); and any
personal representative of the Participant upon the Participant’s death for
purposes of administration of the Participant’s estate or upon the Participant’s
incompetency for purposes of the protection and management of the assets of the
Participant.
 
RESTRICTED STOCK AND RESTRICTED STOCK UNITS
 
13.           Restricted Stock and Restricted Stock Units
 
A.
The Committee may make (1) Awards of Class A Common Shares (without any
intervening Options) (“Restricted Stock”) or (2) Awards of units valued in US
dollars by reference to Class A Common Shares or otherwise based on Class A
Common Shares (“Restricted Stock Units”), in each case with such vesting,
restrictions, forfeiture provisions, performance requirements, contingencies and
other terms as provided herein or as the Committee shall determine.

 
B.
The Committee shall have the authority to grant any Participant Restricted Stock
or Restricted Stock Units or both Restricted Stock and Restricted Stock Units
(in each case with or without other Awards).  The grant date of Restricted Stock
or Restricted Stock Units shall be the date the Committee determines.

 
4

--------------------------------------------------------------------------------


 
14.          Time-Based Awards and Performance-Based Awards
 
A.
Awards under Section 13 may be issued to vest in one or more installments over
the Participant’s period of employment or other service to the Company
(“Time-Based Awards”), or the Committee may make Awards that entitle the
Participant to receive a specified number of vested Class A Common Shares (or
the equivalent in cash at the discretion of the Committee) upon the attainment
of one or more performance goals or service requirements established by the
Committee (“Performance-Based Awards”).

 
B.
The vesting schedule for any Time-Based Awards and the term for performance for
any Performance-Based Awards shall be set by the Committee at the time of grant,
shall constitute a “substantial risk of forfeiture” within the meaning of
Section 409A of the Code and shall not exceed ten years (the “Restricted
Period”).

 
C.
The performance criteria shall be determined by the Committee, in its
discretion, and shall be used as a basis for payment with respect to an Award.
Such criteria may include, but not be limited to, (i) attainment of or growth in
a specified level of earnings per share, (ii) Common Shares price appreciation,
(iii) attainment of or growth in a specified level of net income or net
operating income, (iv) earnings before interest and taxes, (v) revenues, (vi)
market share, (vii) cost reduction goals, (viii) return on equity, (ix)
operating cash flow, (x) return on assets, (xi) the completion of certain
corporate transactions or other strategic objectives, or (xii) a combination of
the foregoing.

 
D.
An Award under Section 13 may be issued in exchange for any consideration which
the Committee may deem appropriate in each individual instance, including,
without limitation:

 
 
(i)
cash or cash equivalents;

 
 
(ii)
services to be rendered to the Company or any Subsidiary (provided that, in such
case, the par value of the stock subject to such Award shall be paid in cash or
cash equivalents, unless the Committee provides otherwise).

 
E.
The Committee shall determine at the time of the grant of an Award of Restricted
Stock Units whether the Award shall be paid in Class A Common Shares or in cash
(based on the fair market value of such Restricted Stock Unit as determined by
reference to the fair market value of a Class A Common Share on the date the
Restricted Stock Unit has vested).

 
15.          Restrictions on Awards, Exercise
 
A.
Participants who receive Awards of Restricted Stock shall deliver to the Company
a restricted stock agreement in a form approved by the Committee. Restricted
Stock Units shall be evidenced by a restricted stock unit agreement in a form
approved by the Committee. Such forms need not be identical for all
Participants.

 
B.
Shares representing an Award of Restricted Stock shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of one or more certificates (which may bear appropriate legends
referring to the terms, conditions and restrictions applicable to such
Award).  Shares underlying an Award of Restricted Stock Units shall be evidenced
in such manner as the Committee may deem appropriate.

 
C.
The Committee may require that any certificates in respect of an Award of
Restricted Stock be held in custody by the Company until any restrictions
thereon shall have lapsed and that the Participant deliver a share transfer
form, endorsed in blank, relating to the Common Stock covered by such Award that
will permit the transfer to the Company of any or all shares of Restricted Stock
that shall be forfeited by means of repurchase in accordance with the
corresponding restricted stock agreement or shall not become vested in
accordance with the Plan.

 
D.
A Participant who receives an Award of Restricted Stock shall on receipt of such
Award be a shareholder of the Company with respect to all shares of Restricted
Stock and be entitled to vote such shares, to receive all cash dividends made in
respect of such shares and to exercise all other rights in respect of such
Restricted Stock except that during the Restricted Period:

 
5

--------------------------------------------------------------------------------


 
 
(i)
for any certificates for which the Committee requires that the Company retain
custody, a Participant will not be entitled to delivery of the stock certificate
or other evidence of such Restricted Stock before the end of such Restricted
Period and unless all other vesting requirements shall have been satisfied;

 
 
(ii)
other than cash dividends, the Company will not issue any such distributions
(“Retained Distributions”) made or declared with respect to such Restricted
Stock until such time as the shares of Restricted Stock in respect of which such
Retained Distributions shall have been made or declared shall have become vested
(and such Retained Distributions shall be subject to the same restrictions and
other terms and conditions as are applicable to the shares of Restricted Stock
underlying such Restricted Distributions);

 
 
(iii)
a Participant who receives an Award of Restricted Stock shall not sell, assign,
exchange, transfer, pledge, charge, hypothecate or otherwise dispose of or
encumber any of the shares of Restricted Stock before the end of the Restricted
Period and unless all other vesting requirements have been satisfied; and

 
 
(iv)
any breach of any restrictions or other terms or conditions of such Award  of
any Restricted Stock or any Retained Distributions in respect thereof will
result in such Restricted Stock or Retained Distributions being forfeited by
means of repurchase in accordance with the corresponding restricted stock
agreement.

 
E.
A Participant who receives an Award of Restricted Stock Units shall not be a
shareholder on receipt of such Award and such a Participant shall not be
considered an owner of any Common Shares by virtue of such Award.  During the
Restricted Period and until all vesting requirements have been satisfied, a
Participant who receives Restricted Stock Units shall not sell, assign,
exchange, transfer, pledge, charge hypothecate or otherwise dispose of or
encumber any Restricted Stock Units; and any breach of any restrictions or other
terms or conditions of such Award of any Restricted Stock Units will result in
such Restricted Stock Units being forfeited.

 
F.
Each Restricted Stock Unit shall be exercised on such date as specified in the
restricted stock agreement and the total number of shares subject thereto or
cash consideration to be received in respect thereof shall be receivable in a
fixed scheme of installments, which need not be equal, as specified in the
restricted stock unit agreement. In addition, except as otherwise specified in
the restricted stock agreement, the first installment shall not be exercised
during the period commencing on the date of the granting of such Restricted
Stock Unit and ending on the day preceding the first anniversary of such grant
date.

 
GENERAL PROVISIONS
 
16.          Termination of Employment or Service
 
In the event a Participant leaves the employ of the Company and the
Subsidiaries, or the services or the contract of a non-employee consultant to
the Company or a Subsidiary previously granted Awards of Options hereunder is
terminated or a Participant ceases to serve as a non-employee director (a
"Termination"), such Award may thereafter be exercised only as hereinafter
provided:
 
 
(a)
If Termination occurs by reason of (i) disability, (ii) death or (iii)
retirement at or after age 65, each Option theretofore granted to him which
shall not have theretofore expired or otherwise been cancelled shall become
fully vested and shall, to the extent not theretofore exercised, terminate upon
the earlier to occur of the expiration of one (1) year after the date of such
Termination and the date of termination specified in such Options;

 
 
(b)
If Termination occurs by reason of (i) termination by the Company or a
Subsidiary other than for Cause or (ii) the Participant's voluntary termination,
each Option theretofore granted to him that is fully vested which shall not have
theretofore expired or otherwise have been cancelled shall, to the extent not
theretofore exercised, terminate upon the earlier to occur of the expiration of
ninety (90) days after the date of Termination and the date of termination
specified in such Award, and

 
6

--------------------------------------------------------------------------------


 
 
(c)
If Termination occurs by reason of termination by the Company for Cause, each
Option theretofore granted to him which shall not have theretofore expired or
otherwise been cancelled shall immediately terminate.

 
 
In the event of a Termination of a Participant who has received an Award of
Restricted Stock or Restricted Stock Units, the vesting and exercise of such
Awards, as applicable, shall be governed by the corresponding agreement in
respect of such Awards.

 
 
"Cause" shall mean (i) the commission by a Participant of any act or omission
that would constitute a felony under United States federal, state or equivalent
foreign law, or an indictable offense under Bermuda law, (ii) a Participant's
gross negligence, recklessness, dishonesty, fraud, disclosure of trade secrets
or confidential information, willful malfeasance or willful misconduct in the
performance of services to the Company or its Subsidiaries, (iii) willful
misrepresentation to shareholders or directors which is injurious to the
Company; (iv) a willful failure without reasonable justification to comply with
reasonable directions of a Participant's supervisor; or (v) a willful and
material breach of a Participant's duties or obligations under any agreement
with the Company or a Subsidiary.

 
17.          Adjustment of Number of Shares
 
A.
In the event that a dividend shall be declared upon the Class A Common Shares
payable in Class A Common Shares, the number of Class A Common Shares then
subject to any Award, the number of Class A Common Shares reserved for issuance
in accordance with the provisions of the Plan but not yet covered by an Award
and the number of Class A Common Shares referred to in Section 24.B. hereof
shall be adjusted by adding to each share the number of shares which would be
distributable thereon if such shares had been issued on the date fixed for
determining the shareholders entitled to receive such stock dividend.

 
B.
In the event that the issued Class A Common Shares shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, whether through reorganization, stock
split-up, combination of shares, sale of assets, amalgamation, merger or
consolidation in which the Company is the surviving corporation, then there
shall be substituted for each Class A Common Share then subject to any Award,
for each Class A Common Share reserved for issuance in accordance with the
provisions of the Plan but not yet covered by an Award and for each Class A
Common Share referred to in Section 24.B. hereof, the number and kind of shares
of stock or other securities into which each issued Common Share shall be so
changed or for which each such share shall be exchanged.

 
C.
In the event that there shall be any change, other than as specified in this
Section 17, in the number or kind of issued Class A Common Shares, or of any
stock or other securities into which the Class A Common Shares shall have been
changed, or for which it shall have been exchanged, then, if the Committee
shall, in its sole discretion, determine that such change equitably requires an
adjustment in the number or kind of shares then subject to any Award, the number
or kind of shares reserved for issuance in accordance with the provisions of the
Plan but not yet covered by an Award and the number or kind of shares referred
to in Section 24.B. hereof, such adjustment shall be made by the Committee and
shall be effective and binding for all purposes of the Plan and of each
corresponding agreement or certificate entered into in accordance with the
provisions of the Plan.

 
D.
In the case of any substitution or adjustment in accordance with the provisions
of this Section 17, the price (if any) in each agreement or certificate for each
share covered thereby prior to such substitution or adjustment shall be the
price for all shares of stock or other securities which have been substituted
for such share or to which such share shall have been adjusted in accordance
with the provisions of this Section 17.

 
7

--------------------------------------------------------------------------------


 
E.
No adjustment or substitution provided for in this Section 17 shall require the
Company to sell or issue a fractional share under any agreement or certificate.

 
F.
In the event of the dissolution or liquidation of the Company, or a merger,
reorganization or consolidation in which the Company is not the surviving
corporation, then each Award, to the extent not theretofore exercised, shall be
immediately exercisable in full; provided, that such dissolution liquidation,
amalgamation, merger, reorganization or consolidation constitutes a “change in
control” within the meaning of Section 409A of the Code.

 
G.
This Section 17 shall apply, pari passu, with respect to Class B Common Shares.

 
18.          Purchase for Investment, Withholding and Waivers
 
Unless the shares to be issued in connection with an Award to a Participant
shall be registered prior to the issuance thereof under the United States
Securities Act of 1933, as amended, such Participant shall, as a condition of
the Company's obligation to issue such shares, be required to give a
representation in writing that he is acquiring such shares for his own account
as an investment and not with a view to, or for sale in connection with, the
distribution of any thereof. In the event of the death of a Participant, the
delivery to the Company of tax waivers and other documents as may be required by
the Committee. In connection with any Award, a Participant will enter into such
arrangements with the Company with respect to all federal, state, local and
foreign withholding tax requirements as the Committee may determine or the
Company may require.
 
19.          No Shareholder Status
 
Except as provided in Section 15.D., neither any Participant nor his legal
representatives, heirs, executors or assigns shall be or be deemed to be the
holder of any Class A Common Share or Class B Common Share covered by an Award
unless and until a certificate for such share has been issued and delivered in
accordance with the Plan. Upon payment of the purchase price thereof (if any), a
share issued in connection with any Award shall be fully paid and
non-assessable.
 
20.          No Restrictions on Corporate Acts
 
Neither the existence of the Plan nor any Award shall in any way affect the
right or power of the Company or its shareholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business, or any amalgamations, merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Class A Common Shares or Class
B Common Shares or the rights thereof, or dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding whether of a similar character or
otherwise.
 
21.          No Employment Right or Right to Continued Service
 
Neither the existence of the Plan nor the grant of any Award shall require the
Company or any Subsidiary to continue any Participant in the employ of the
Company or such Subsidiary, as a non-employee consultant to the Company or a
Subsidiary or as a director of the Company.
 
22.          Termination and Amendment of the Plan
 
The Board may at any time terminate the Plan or make such modifications of the
Plan as it shall deem advisable; provided, however, that the Board may not
without further approval of the holders of a majority of the Common Shares
voting as a single class as provided in the Company's Bye-Laws present in person
or by proxy at any special or annual meeting of the shareholders, increase the
number of shares as to which Awards may be granted under the Plan (as adjusted
in accordance with the provisions of Section 17 hereof), or change the manner of
determining the option prices, or extend the period during which an Award may be
granted or exercised or otherwise amend the Plan in contravention of any
applicable law, rules or regulations, including the rules of any national
securities exchange or market on which the Common Shares of the Company may be
listed. Except as otherwise provided in Section 17 hereof, no termination or
amendment of the Plan may, without the consent of the Participant to whom any
Award shall theretofore have been granted, adversely affect the rights of such
Participant under such Award.
 
8

--------------------------------------------------------------------------------


 
23.          Expiration and Termination of the Plan
 
The Plan shall terminate on the business day preceding the tenth anniversary of
June 2, 2005 or at such earlier time as the Board may determine. Awards may be
granted under the Plan at any time and from time to time prior to its
termination. Any Award outstanding under the Plan at the time of the termination
of the Plan shall remain in effect until such Award shall have been exercised or
shall have expired in accordance with its terms.
 
24.          Options for Non-employee Directors
 
A.
In addition to any Award granted pursuant to Section 4, a non-employee director
shall be eligible to receive an annual Award. Except as otherwise provided in
this Section 24, any Award granted to a non-employee director shall be subject
to all of the terms and conditions of the Plan.

 
B.           (1)
Effective at the 2007 annual meeting of the Company and each annual meeting
thereafter, each non-employee director who shall have served as a non-employee
director since the immediately preceding annual meeting and any other
non-employee director as determined by a vote of a majority of the members of
the Board (excluding any such other non-employee director) shall be granted (i)
an annual Award of a non-incentive stock option to purchase 5,000 Common Shares,
which shall be Class B Common Shares in the case of a non-employee director who
is eligible to be a holder of Class B Common Shares pursuant to the Company's
Bye-laws, or otherwise shall be Class A Common Shares, or (ii) an annual Award
of non-incentive stock options, Restricted Stock or Restricted Stock Units (or
any combination thereof); provided, that the value of such options, shares of
Restricted Stock or Restricted Stock Units (or combination thereof) in the
aggregate shall be equal to value to 5,000 non-incentive stock options referred
to in subclause (i) on the date of grant.  The Compensation Committee shall have
discretion to determine the components of the Awards within the limitations of
the preceding sentence. For purposes of determining the value of 5,000
non-incentive stock options, the Compensation Committee shall calculate a U.S.
dollar amount using the methodology that is employed by the Company for valuing
Options in its most recent annual financial statements, including all
assumptions contained therein.  For purposes of determining the number of shares
of Restricted Stock or Restricted Stock Units constituting all or a portion of
an Award, the U.S. dollar amount allocated to such Award shall be divided by the
fair market value of a share of the Company’s Class A Common Stock on the date
of grant.

 
 
(2)
The initial per share option price of each Option granted to a non-employee
director pursuant to this Section 24.B. shall be equal to the fair market value
of a Class A Common Share on the date the Option is granted, or 105% of the fair
market value of a Class B Common Share on the date the Option is granted.
Notwithstanding the preceding sentence, the Committee may provide that the
Option price per share will increase to reflect the cost of capital or any other
objective measure or may set the initial exercise price at an amount in excess
of the fair market value at the time of grant.

 
 
(3)
The term of each Option granted to a non-employee director pursuant to this
Section 24.B. shall be five years from the date of the granting thereof. The
Board shall determine by a majority vote the number of installments in which an
Option granted pursuant to this Section 24 shall be exercisable; provided, that
the first installment shall not become exercisable during the period commencing
on the date of the granting of such Option and ending on the day immediately
preceding the first anniversary of such date. An installment once exercisable
shall remain exercisable until such Option expires or is terminated.

 
9

--------------------------------------------------------------------------------


 
 
(4)
Subject to the provisions (including any applicable solvency test) of the
Companies Act 1981, all or any portion of the payment required upon the exercise
of an Option granted to a non-employee director may be made in kind by the
delivery of Class A Common Shares or Class B Common Shares, as the case may be,
having a fair market value on the date the Option is exercised equal to the
portion of the option price so paid.

 
C.
The provisions of this Section 24 may not be amended except by the vote of a
majority of the members of the Board and by the vote of a majority of the
members of the Board who are non-employee directors.

 
25.          Miscellaneous
 
A.
Nothing contained in the Plan shall prevent the Company or any Subsidiary from
adopting other or additional compensation arrangements for its employees.

 
B.
Unless otherwise determined by the Committee, any withholding obligations may be
settled with Common Shares, including Common Shares that are part of the award
that gives rise to the withholding requirement.  The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to the
Participant.  The Committee may establish such procedures as it deems
appropriate for the settlement of withholding obligations with Common Shares.

 
C.
The Committee shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of the Participant’s death are to be paid.

 
D.
Any amounts owed to the Company or a Subsidiary by the Participant of whatever
nature may be offset by the Company from the value of any Common Shares, cash or
other thing of value under this Plan or an agreement or certificate to be
transferred to the Participant, and no Common Shares, cash or other thing of
value under this Plan or an agreement or certificate shall be transferred unless
and until all disputes between the Company and the Participant have been fully
and finally resolved and the Participant has waived all claims against the
Company or a Subsidiary in respect thereof.

 
E.
To the extent that the Committee determines that the restrictions imposed by the
Plan preclude the achievement of the material purposes of the awards in
jurisdictions outside the United States of America, the Committee may in its
discretion modify those restrictions as it determines to be necessary or
appropriate to conform to applicable requirements or practices of such
jurisdictions.

 
F.
The headings contained in the Plan are for reference purposes only and shall not
affect the meaning or interpretation of this Plan.

 
G.
If any provision of this Plan shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereby, and this Plan shall be construed as if such invalid or
unenforceable provision were omitted.

 
H.
This Plan shall inure to the benefit of and be binding on each successor and
assign of the Company.  All obligations imposed on a Participant, and all rights
granted to the Company hereunder, shall be binding on the Participant’s heirs,
legal representatives, successors and assigns.

 
I.
This Plan and each agreement or certificate granting an Award constitute the
entire agreement with respect to the subject matter hereof and thereof;
provided, that in the event of any inconsistency between this Plan and such
agreement or certificate, the terms and conditions of the Plan shallprevail.

 
10

--------------------------------------------------------------------------------


 
J.
None of the Company, any Subsidiary or the Committee shall have any duty or
obligation to disclose affirmatively in any manner to a registered or beneficial
holder of Common Shares or an Option or other Award, and such holder shall have
no right to be advised of, any material non-public information regarding the
Company or any Subsidiary at any time prior to, upon or in connection with, the
receipt or exercise of an Option or other Award.

 
26.          Governing Law
 
The Plan and all Awards, agreements and actions hereunder shall be governed by
the laws of Bermuda.
 
*   *   *   *   *
 
 
11

--------------------------------------------------------------------------------